Citation Nr: 1313184	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  07-09 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a headache disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for left lower extremity numbness, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for right lower extremity numbness, to include as due to an undiagnosed illness.

6.  Entitlement to increased initial ratings for the Veteran's service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to August 10, 2010, and as 70 percent disabling therefrom. 
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to April 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In March 2009 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.   

The Veteran's claim first came before the Board in July 2009, at which time it was remanded for further development.  The claim was remanded again in July 2011.  The development requested in those remands with regard to the Veteran's service-connected posttraumatic stress disorder, claimed respiratory disorder and sleep apnea has now been completed, and no further action is necessary to comply with the Board's remand directives on those issues.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board does observe that following the July 2009 remand the RO, in an October 2010 rating decision, granted a 70 percent rating for the Veteran's service-connected PTSD, effective from August 10, 2010.  However, because this is only a partial grant of the benefit sought on appeal for that issue, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Moreover, the Board notes that the issues of entitlement to service connection for a headache disorder and right and left lower extremity numbness require further development.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence


FINDINGS OF FACT

1.  The evidence shows that the Veteran has sleep apnea, a known medical diagnosis, which did not begin during service and is not otherwise etiologically related to service or a service-connected disorder.  

2.  The Veteran does not have a respiratory disorder other than sleep apnea.    

3.  Prior to August 10, 2009, the evidence of record indicates that the Veteran's service-connected PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  There was no evidence of reduced reliability or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as: 

circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of memory; impaired judgment; or impaired abstract thinking.  

4.  From August 10, 2009, to August 9, 2010, the evidence of record indicates that the Veteran's PTSD was productive of occupational and social impairment, with reduced reliability and productivity due to disturbances of motivation and mood and difficulty in establishing and maintaining effective relationships; in addition to impaired impulse control, difficulty in adapting to stressful circumstances, and borderline psychotic tendencies; and a GAF score of 50, but no greater impairment.  

5.  From August 10, 2010, the Veteran's service-connected PTSD was not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.117, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.117, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for an initial rating in excess of 30 percent for the Veteran's service-connected PTSD were not met prior to August 10, 2009.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).

4.  The criteria for an initial rating of 70 percent, but no higher, for the Veteran's service-connected posttraumatic stress disorder have been met from August 10, 2009, to August 9, 2010.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).

5.  The criteria for an initial rating in excess of 70% for the Veteran's service-connected PTSD have not been met for the period beginning August 10, 2010.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for a respiratory disorder and sleep apnea, asserting, in part, that these conditions are related to an undiagnosed illness.  He has also claimed entitlement to increased initial ratings for his service-connected PTSD.

The Veteran served in Southwest Asia from February 1991 to March 1991 during his period of active service.  Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b). 

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more no later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has not identified any other medically unexplained chronic multi-symptom illnesses for purposes of 38 C.F.R. § 3.317.  

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) or 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317. 

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 2005).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. §3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. §3.310(b).

The Board notes that 38 C.F.R. §3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  71 Fed. Reg. 52,744 (Sept. 7, 2006). Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law. In this regard, while the overall intention of the amendment to 38 C.F.R. §3.310(b) was to implement the Allen decision, the amended 38 C.F.R. §3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. §501 as the supporting authority, and not Allen.  See 71 Fed. Reg. At 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. §3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Once service connection has been granted, a disability evaluation is determined by evaluating the extent to which the service-connected condition adversely affects the veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran first claimed entitlement to service connection for PTSD in September 1994.  In a January 1995 rating decision the RO denied entitlement to service connection for that condition.  In November 2005 the Veteran filed another claim asserting entitlement to service connection for PTSD.  At that time, he also claimed entitlement to service connection for the other condition at issue in this appeal.  

The RO issued a rating decision in August 2006 denying entitlement to service connection for a respiratory disorder and sleep apnea.  The RO did grant entitlement to service connection for PTSD, assigning a 30 percent initial rating effective from November 25, 2005, the date that the Veteran filed his claim.  The Veteran submitted a Notice of Disagreement (NOD) in October 2006.  The RO issued a Statement of the Case (SOC) in March 2007 and the Veteran filed a Substantive Appeal (VA Form 9) in April 2007.  

The Veteran's claim first came before the Board in July 2009, at which time it was remanded for further development.  The RO issued another rating decision in October 2010, granting a 70 percent rating for the Veteran's service-connected PTSD, effective from August 10, 2010.  However, because this is only a partial grant of the benefit sought on appeal for this issue, the matter is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board remanded the Veteran's claim again in July 2011.  The development requested in each of those remands has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim is once again before the Board for appellate review.

Respiratory Disorder & Sleep Apnea

As noted above, the Veteran has claimed entitlement to service connection for a non-specific respiratory disorder as well as sleep apnea.  The relevant evidence of record on those issues includes service treatment records, private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  

Service records from June 1991 indicate that the Veteran was exposed to hazardous material in the Kuwait/Saudi Theater in support of Operation Desert Shield/Storm between February 1991 and March 1991.  Specifically, the medical officer making the note observed that the Veteran was exposed to significant levels of sulfur dioxide and hydrogen sulfide gas due to oil well fires.  

The Veteran's service treatment records from April 1993 indicate that the Veteran reported recurring problems breathing through his nose, with an 8 to 9 month history.  The examiner's assessment was possible obstruction of the right sinus.  Records from June 1993 indicate that he underwent a tonsillectomy and adenoidectomy in June 1993.  Service treatment records also indicate that the Veteran underwent a septoplasty to relieve an obstruction causing difficulty breathing as a result of a boxing injury that occurred prior to the Veteran's period of active service.  No residual respiratory disability was noted on the Veteran's separation examination.  

Post-service VA treatment records from December 2005 indicate that the Veteran reported that he sometimes stops breathing at night and that his girlfriend has to wake him from sleep because of this.  The Veteran was referred to a sleep clinic.  

In January 2006 the Veteran stated that he has breathing problems as a result of chemical exposure in service from burning oil wells.  He denied having had remedial treatment to correct a condition that existed prior to his period of active service.  

VA treatment records from March 2006 indicate that the Veteran underwent a sleep study.  During that study the Veteran complained of symptoms of an upper respiratory tract infection and terminated the study early.  The Veteran was observed to have obstructive hypopneas while sleeping in the supine position.  The evaluating provider diagnosed the Veteran with mild obstructive sleep apnea, but noted that the Veteran's reported upper respiratory infection may have worsened his sleep-disordered breathing on the night of the sleep study.  An additional sleep study was performed in July 2006.  Obstructive sleep apnea and hypopnea were found.  The examiner observed that this was well-controlled with CPAP.  Records from November 2006 indicate that the Veteran had begun CPAP, with some benefit.  The evaluating provider notes that the Veteran's weight was up 40 pounds over the past few years.  

In a February 2008 written statement the Veteran reported that he has suffered from a respiratory disorder for many years.  He stated that he during service he reported this condition and was treated for breathing problems, including removal of his tonsils and adenoids.  He asserts that this was not effective in treating his respiratory disorder and that he now uses a CPAP machine.  

In March 2009 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran reported that he complained about having trouble breathing on several occasions in service, specifically after serving in the Persian Gulf.  He reported having undergone a tonsillectomy and adenoidectomy in an attempt to open up his airway.  He stated that this provided relief for a short period of time, but that since his release from service he has had continued stuffiness and congestion.  He also reported having been diagnosed with sleep apnea, requiring the use of a CPAP machine.  The Veteran provided an opinion that the claimed conditions might be related to his exposure to burning oil wells in service.

In its July 2009 decision, the Board noted that the Veteran had been granted entitlement to service connection for residuals of a tonsillectomy and that the Veteran had alleged, in part, that his respiratory disorder or sleep apnea may be secondary to that condition.  

The Veteran was afforded a VA examination in support of his claims in August 2009.  During that examination the Veteran reported having had sleep apnea since approximately 2000.  After a thorough physical examination, the examiner diagnosed the Veteran with sleep apnea stable on CPAP.  He found that there were no other respiratory issues or diagnoses.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was related to his period of service.  

The Veteran was afforded an additional VA examination in August 2011.  During that examination the Veteran reported having a long history of snoring and feeling upper airway congestion with breathing.  The examiner observed that the Veteran had his tonsils and adenoids removed during service.  The examiner also noted that the Veteran's nasal septum was found to be slightly deviated at that time, but did not require surgery.  The examiner indicated that the Veteran weighed 150 pounds during service and weighed 235 pounds at the time of the examination, a 50 percent weight increase.  He noted that the Veteran had a sleep study in 2006 that was borderline and a repeated study a few years later that led to the use of CPAP.  Examination results showed no evidence of abnormal breath sounds, normal spirometry from 2009 and that the Veteran's left adenoid had grown back.  The examiner clearly stated that there were no respiratory conditions other than sleep apnea.  He concluded that the Veteran's obstructive sleep apnea was less likely than not caused by or a result of the Veteran's period of active service or some condition originating therein.  In his rationale the examiner cited the lack of diagnosis of sleep apnea in service.  He also noted that having undergone removal of the tonsils and adenoids would have, if anything, been beneficial in preventing the onset of sleep apnea.  The examiner indicated that the single most common cause of obstructive sleep apnea is increased body mass index and that the Veteran has gained considerable weight following active duty discharge.  The examiner's opinion was that the Veteran's sleep apnea is related to that weight gain and that sleep apnea is not due to an undiagnosed illness or part of an unexplained chronic multisymptom disorder.  

Subsequent VA treatment records show continued treatment for sleep apnea and use of a CPAP machine.  

In several letters the Veteran has reiterated his assertions that he had been treated for breathing difficulties throughout his period of service and that those symptoms began during service.  He repeated his contention that his breathing issues may very well have been caused by an unexplained illness due to service in Operation Desert Storm/Shield.  Finally, the Board notes that the Veteran submitted additional information, namely articles indicating a possible correlation between posttraumatic stress disorder and sleep disorders.  

After a thorough review of the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for sleep apnea and a respiratory disorder, including as due to an undiagnosed illness.  Accordingly, entitlement to service connection for those conditions is not warranted.  

With regard to the portion of the sleep apnea and respiratory disorder claim pertaining to an undiagnosed illness, the Board finds that there is no such undiagnosed illness manifested by a respiratory disorder or sleep apnea.  In so finding, the Board notes that the August 2011 VA examiner stated that the Veteran has sleep apnea and no other respiratory problems or symptoms.  He also noted that the Veteran's sleep apnea is not related to an undiagnosed illness or part of an unexplained chronic multisymptom disorder.  Sleep apnea is an actual diagnosed condition and entitlement to service connection based on undiagnosed illness may not be granted when the symptomatology is due to an actual diagnosed condition.  Accordingly, that portion of the claim must be denied.

To establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claims fail because of the lack of evidence of an in-service incurrence or injury and the lack of a nexus between current disability and inservice disease or injury; and, for secondary service connection, the lack of a nexus between service-connected disability and current disability.  In so finding, the Board notes the numerous VA examinations of record, most notably the examination performed in August 2011, indicate that the Veteran's only respiratory disorder is sleep apnea, that he does not have any other respiratory disorder and that his sleep apnea is not related to his period of service or removal of tonsils and adenoids in service.  Specifically, the Board notes that the examiner who conducted that examination considered the entirety of the evidence of record, including relevant service treatment records.  That examiner found that the Veteran's sleep apnea was most likely related to the Veteran's substantial weight gain since service.  That report included a thorough review of the evidence and a well-reasoned medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his claimed conditions are in some way related to service or service-connected disability consists entirely of his own statements.  The Board has fully considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses, including difficulty breathing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions, such as the diagnosis of a specific condition.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder or a relationship between his period of service and the only diagnosed respiratory condition of obstructive sleep apnea.  Even according the Veteran's vague assertions of symptoms some probative value, they are outweighed by the objective medical evidence indicating that the Veteran does not have a respiratory disorder other than sleep apnea and that his sleep apnea is not part of an undiagnosed illness, not secondary to a service-connected condition and not related to the Veteran's period of active service or any event therein.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Finally, with regard to the internet articles submitted by the Veteran in support of his claim the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board has no reason to doubt the veracity of the information submitted, but it does not establish that the Veteran has any specific condition or that any such condition is etiologically related to service, an injury sustained therein or any service-connected condition.  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed and a relationship between any such disability and his period of service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that Veteran has a respiratory disorder other than sleep apnea or that his sleep apnea is related to the Veteran's period of active service, a service-connected disability or an undiagnosed illness.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for both sleep apnea and a respiratory disorder, including as due to an undiagnosed illness.  As there is a preponderance of evidence against the claims, they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for PTSD

The Veteran has also claimed entitlement to increased initial ratings for his service connected PTSD.  Essentially, the Veteran contends that the ratings assigned do not reflect the actual severity of that condition.  

As noted above, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Moreover, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).  Accordingly, there are two separate ratings currently on appeal: the 30 percent rating effective prior to August 10, 2010, and the 70 percent rating effective therefrom.  The Board must determine whether ratings in excess of those assigned are warranted for either period.  

Under Diagnostic Code 9411, PTSD is assigned a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoiding friends, neglecting family, inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The relevant evidence of record in this case consists of VA treatment records, VA examination reports and several written statements from the Veteran and other individuals.

Post-service treatment records include a November 1999 intake form from the Springfield Vet Center.  That form indicates tense motor activity, no homicidal or suicidal ideation and a report of "adjustment issues" on leaving service.  There was no diagnosis of PTSD and no GAF score was assigned.  

A March 2006 letter from the Springfield Vet Center indicates that the Veteran had been treated there since November 1999.  The individual providing the letter stated that the Veteran clearly met the full criteria for a diagnosis of PTSD, and that his PTSD was of such severity that it decreases his work efficiency and intermittently affects his ability to perform occupational tasks, due to symptomatology that includes: depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired impulse control, difficulty adapting to stress situations and an inability to establish and maintain effective social and work relationships.  The provider assigned a GAF score of 45, stating that this was reflective of serious impairment characterized by behavior that is influenced by intrusive thoughts, as well as impaired judgment, thinking and mood.  

VA treatment records are available beginning in November 2005.  These records indicate that the Veteran was having difficulty sleeping.  In March 2006 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported distressing recollections of combat experiences, intrusive thoughts multiple times a week, frequent nightmares and becoming upset and tearful after watching newscasts and reports of combat or bombing actions in Iraq.  The Veteran also reported symptoms of avoidance, emotional restriction and numbing, difficulty becoming involved in relationships with women, excess irritability and anger, hypervigilance, hyper-arousal, inability to concentrate, forgetfulness, feeling sorry for himself, loss of interest in activities that interested him in the past, poor appetite, loss of energy and a sleep disorder.  A mental status evaluation revealed that the Veteran was neat and appropriately dressed.  He was attentive and cooperative throughout the interview and was alert and oriented in all spheres.  Speech reflected a normal pace, pattern and rhythm.  His thought process was lucid, relevant and goal-oriented.  Thought content was appropriate with no evidence of formal thought disorder, delusions, hallucinations or preoccupations.  The Veteran's mood was appropriate, his attention and concentration were fair and his memory was intact in all three spheres.  Psychomotor activities were smooth and purposeful and the Veteran denied any suicidal or homicidal ideation, intent or plan.  The examiner diagnosed the Veteran with severe and chronic PTSD and depression, assigning a GAF score of 56.  He noted that the Veteran's psychiatric disorders have an unfavorable effect on his occupational capacity, relational capacity and quality of personal life.  The examiner observed that the Veteran had adapted a style of focusing his energies on work, but that he had become isolated and unable to participate in life outside work.  

In a February 2008 letter the Veteran stated that he has been prescribed anti-anxiety and anti-depressive medication, but that his PTSD has worsened.  He reported that he has bouts of depression, dreams about his military experiences, trouble sleeping and difficulties with relationships.  

VA treatment records from December 2008 indicate that the Veteran had run out of his medication and had a rebound of anxiety and mood irritability.  The evaluating provider noted that the Veteran's mood was mildly anxious.  There were no signs or symptoms of psychosis.  Thoughts were goal-directed and there was no evidence of suicidal or homicidal ideation.  A GAF score of 55 was assigned.  

In a March 2009 letter a VA provider indicated treating the Veteran for PTSD cluster symptoms since June 2007.  That provider noted that the Veteran attends scheduled appointments for medication management and evaluation of symptoms, observing that the Veteran had been prescribed Paxil for management of anxiety and mood stability.  

Later that month the Veteran testified at a hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran asserted that treatment records from the Springfield Vet Center dating back to November 1999 were not considered in assigning the rating for his service-connected PTSD.  He reported that his PTSD resulted in a divorce and that he must take medication to regulate his mood and anxiety.  He stated that he has difficulty sleeping due to nightmares and also has recurring memories two to three times per week.  He indicated that he works as a law enforcement officer, but that he is very isolated at work and has no friends outside of work.  He did report that he maintains contact with family members, but thinks this is because he lives far away from them.  The Veteran also asserted that he has poor short-term memory.  

In August 2009 the Veteran was afforded an additional VA examination in support of his claim.  During that examination the Veteran stated that therapy and medication had helped to stabilize his mood and reduce his anxiety so that he can function better.  Psychiatric evaluation revealed that the Veteran was clean and casually dressed.  Psychomotor activity was fatigued and tense.  Speech was slow, but coherent.  The Veteran's attitude was cooperative, but his affect was constricted and his mood agitated and depressed.  The Veteran was easily distracted and had a short attention span, but was oriented in all spheres.  His thought process was racing and the examiner noted that his thought content revolved around situations in Somalia and the Persian Gulf where he felt he could have been killed.  There was no evidence of delusions, hallucinations, homicidal thoughts, suicidal thoughts, panic attacks or inappropriate behavior, and the Veteran understood the outcome of behavior and that he has a problem.  Sleep impairment was noted.  

With regard to obsessional behavior the Veteran reported that he checks that his windows and doors are locked a few times and also walks around his house at night.  No episodes of violence were reported.  The examiner noted that the Veteran's hypervigilance, startle response and increased anxiety affect his going shopping or to locations where there are crowds of people.  He also observed that the Veteran cannot engage in any social/recreational activities or he becomes very anxious, uncomfortable and hypervigilant.  The examiner indicated that the Veteran's remote memory was normal, but that his recent memory was moderately impaired and his immediate memory was severely impaired.  A GAF score of 50 was assigned.  

The examiner observed that the Veteran's symptoms of depression, anxiety, sleep difficulties, hypervigilance, exaggerated startle response, nightmares and intrusive thoughts have negatively affected his employment as he has had to be out of work about 3 or 4 times each month due to the severity of the symptoms.  The examiner also found that family functioning is negatively affected as the Veteran cannot be around crowds of people without becoming severely anxious and hypervigilant.  The examiner indicated that the Veteran does not engage in any social activities and does not have any close relationships, noting that he feels uncomfortable around people he does not know and isolates at home.  The examiner noted that there had been an increase in symptoms since the Veteran's previous VA examination in March 2006 and they continued to severely impair his social and occupational functioning and the quality of this life with his family.  

VA treatment records from July 2010 show continued treatment for posttraumatic stress disorder with an increase in anxiety.  Records from April 2011 indicate that the Veteran was doing much better and reported that his depression, anxiety and PTSD symptoms were gone.  No suicidal ideation was noted and his mood was stable.  The evaluating provider's assessment was total remission of depressive symptoms.  A GAF score of 65 was assigned.  

A letter from the Springfield Vet Center received in October 2011 indicates that the Veteran was first seen at the Vet Center in November 1999 when he met with a counselor once.  The individual writing the letter noted that the Veteran was next seen in 2006, was seen on a regular basis until 2009 and then returned for one visit in April 2011.  Enclosed with this letter were copies of the Veteran's original intake form and the March 2006 letter, discussed in greater depth above.  

As stated above, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, the level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

After a careful review of the entirety of the evidence of record, the Board concludes that prior to August 10, 2009, the Veteran's PTSD was manifested by symptomatology most closely corresponding to a 30 percent rating.   As discussed above, a 30 percent rating is warranted where symptoms result in occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130.  

In so finding, the Board notes that evidence from that period shows that the Veteran was generally able to function satisfactorily, with routine behavior, self-care and normal conversation.  Depressed mood, anxiety, suspiciousness and panic attacks were noted, as were chronic sleep impairment, difficulty adapting to stressful situations and unfavorable effects on the Veteran's occupational capacity, relational capacity and quality of personal life.  

While the evidence from that period does show that the Veteran met some of the criteria for a higher rating, in that he had panic attacks, some short-term memory impairment, mood disturbance and difficulty in establishing and maintaining effective work and social relationships, overall, the severity of the Veteran's acquired psychiatric disorder does not warrant a 50 percent rating.  Specifically, the Board notes that VA examination and treatment records from that time do not show any circumstantial, circumlocutory or stereotyped speech; panic attacks regularly more than once a week; difficulty understanding complex commands; impaired judgment; impaired abstract thinking; or other symptoms indicative of greater social and occupational impairment.  Poor social interaction was noted, but it was not evidenced that the Veteran had more than occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  In viewing the evidence in its entirety, the Board finds that the Veteran's overall disability picture is most consistent with a 30 percent evaluation for that period.  Therefore, a rating in excess of 30 percent, prior to August 10, 2009, is not warranted.  

In contrast, the Board finds that the Veteran's service-connected PTSD does warrant a 70 percent, but no higher, rating for the period from August 10, 2009, to August 9, 2010.  A VA examination performed on August 10, 2009 documents a substantial worsening of that condition.  Most notably, the examiner indicated that the Veteran's psychomotor activity was fatigued and tense, his affected was constricted and his mood was agitated and depressed.  While there was no evidence of delusions, hallucinations, homicidal ideation, suicidal ideation or inappropriate thought, there was evidence of obsessional rituals, hypervigilance, exaggerated startle response and increased anxiety engaging in public activities.  The examiner also noted a near inability to engage in any social/recreational activities without becoming very anxious, uncomfortable and hypervigilant.  Recent and immediate memory were both substantially impaired.  

In fact, the RO appears to have made an administrative error in granting an effective date of August 10, 2010, for the assignment of a 70 percent rating.  In several Supplemental Statements of the Case and the rating decision granting the 70 percent rating the RO noted that the effective date assigned was to be the date of the Veteran's most recent VA examination.  The RO appears to have incorrectly cited that date as August 10, 2010, when the actual date of that examination was August 10, 2009.  

Nevertheless, the Board finds that while the Veteran's PTSD is severe, there is no evidence of total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name; or other symptoms indicative of total occupational and social impairment.  Accordingly, the Board concludes that a rating in excess of 70 percent is not warranted for the period from August 10, 2009.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, referral for consideration of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the evidence indicates that the Veteran's PTSD does not warrant a rating in excess of 30 percent prior to August 10, 2009.  Moreover, while the Board does find that a 70 percent rating is warranted effective from August 10, 2009, there is no basis to support a rating in excess of 70 percent for any time during the period on appeal.  Simply put, other than the 70 percent rating for the period beginning on August 10, 2009, the Veteran's symptomatology does not more nearly approximate the criteria for higher ratings for those periods.  Accordingly, the benefit-of-the-doubt doctrine does not apply and increased ratings must be denied.  See 38 U.S.C.A. § 5107(b).

Finally, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the record clearly shows that the Veteran is currently employed.  Accordingly, further consideration of a TDIU is not warranted.   

Duty to Notify and Duty to Assist

The Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was met by letters from the RO to the Veteran dated in January 2006, July 2008, July 2009 and September 2011.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required, as indicated under the facts and circumstances of this case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.

The Veteran has been afforded several VA examinations on the issues under review during the course of his appeal.  With regard to the issues decided above, the reports from the those examinations show that the examiners thoroughly reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  According, VA has met the duty to assist and further examinations on those issues are not indicated.  


ORDER

Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness, is denied.

Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected PTSD for the period prior to August 10, 2009, is denied.  

Entitlement to an initial disability rating of 70 percent for the Veteran's service-connected PTSD is granted effective from August 10, 2009, to August 9, 2010, subject to controlling regulations applicable to the payment of monetary benefits. 

Entitlement to an initial disability rating in excess of 70 percent for the Veteran's service-connected PTSD for the period from August 10, 2010, is denied.  


REMAND

Finally, the Board notes that the Veteran has claimed entitlement to service connection for a headache disorder and right and left lower extremity numbness.  For each of those issues the Board finds that further development is required.  Unfortunately, this requires that those issues once again be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  

The Board observes that the Veteran has been afforded two separate VA examinations in support of his claims of entitlement to service connection for headaches and bilateral lower extremity numbness.  Unfortunately, the reports from those examinations do not adequately address those claims and additional examinations are required.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The August 2009 VA examination report is inadequate because it does not reference any supporting rationale for the opinion that the claimed conditions did not begin in service and are not otherwise related to service.  The August 2011 VA examination report is inadequate because the examiner did not provide any opinion on direct service connection or secondary service connection and merely addressed the possibility of a relationship between those conditions and an undiagnosed illness or multisymptom disorder.  

The absence of documented treatment is service is not fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  In rendering the new opinions, the examiner should consider the Veteran's statements regarding the occurrence of the disabilities, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the service treatment records to provide a negative opinion).  VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence. 

The Veteran's claims asserting entitlement to service connection for right and left lower extremity numbness must also be remanded because they are inextricably intertwined with the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, referred to the RO/AMC by the Board in its July 2011 remand.  In other words, those claims may be affected if entitlement to service connection for a gastrointestinal disorder is granted as the Veteran has asserted that his bilateral lower extremity numbness is actually secondary to a gastrointestinal disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

For each of the issues being remanded, the Board notes that while the existence of a current disability is the cornerstone of a claim for VA disability compensation, the Court has held that this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolved prior to the Secretary's adjudication of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, even if an examiner finds that the Veteran does not currently have one or more of the conditions claimed, the examination report must adequately address the existence of any such disability at any time during the appeal period. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to obtain updated VA treatment records from all facilities/clinics frequented by the Veteran. 

2.  Thereafter, the RO/AMC should schedule the Veteran for comprehensive VA examinations to determine the etiology of the Veteran's headaches and any disorder manifested by lower extremity numbness present at any time since the claims were filed in November 2005.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiners must review the claims file and must note that review in their reports.  

Following thorough evaluations, the examiner are asked to state, for each condition at issue, the precise nature of any such disorders.  

For each disorder diagnosed, the examiner must provide an opinion as to whether that disorder at least as likely as not (a 50 percent probability or greater) began during service or is otherwise related to any incident or event that occurred in service.  If any of the disorders has been present at any time since November 2005, but has since resolved, the opinion should cover the period(s) of time that the disorder was present.

For the claimed lower extremity numbness, the examiner must provide an opinion as to whether any such disorder has been caused or aggravated by any condition for which service connection has been granted.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

If no condition is actually diagnosed the examiner should state whether it is at least as likely as not that the symptoms reported by the Veteran are related to an undiagnosed illness.  Any such opinion must also be accompanied by a complete rationale.  

Regardless of the conclusions reached, each examiner must provide a thorough explanation as to the nature of the Veteran's reported headaches and bilateral lower extremity numbness, to include commentary on the Veteran's lay statements and a discussion of the medical bases for any opinions expressed.  

3.  When the requested development has been completed the case should again be reviewed by the RO/AMC, and the RO/AMC should make sure that all records considered by the examiner are associated with the claims file or electronic (virtual) record available for appellate review.  The RO/AMC should readjudicate the claims, to include consideration of any additional evidence submitted or available and consideration of the inextricably intertwined claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


